Citation Nr: 1231959	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-33 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1957 to March 1959.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2011 decision, the Board denied a claim for service connection for tinnitus.  The Veteran appealed the Board's decision as to the claim for service connection for tinnitus to the United States Court of Appeals for Veterans Claims.  In a May 2012 Order, the Court granted a Joint Motion for partial remand vacating the Board's decision as to the claim for service connection for tinnitus, and remanding the matter to the Board for compliance with instructions in the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In the May 2012 Joint Motion, the parties agreed that a remand was required because July and August 2008 VA examinations were inadequate because they did not provide adequate rationales.  Specifically, the parties agreed that the examiners suggested that the Veteran's tinnitus was related to a hereditary condition (otosclerosis) that preexisted service, but neither of the examiners discussed whether the Veteran tinnitus may have been aggravated by his active duty service, notwithstanding his in-service treatment in March 1959.  The parties agreed that a remand was warranted so that VA can provide an adequate examination relating to the etiology of the Veteran's tinnitus, including a specific discussion on whether it may have been aggravated by active duty service.

The Board notes that otosclerosis as a disease can be considered to be hereditary.  In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9 (2011).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service, or where it preexisted service but was aggravated or worsened beyond its normal progression as a result of service.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990). 

The claim for service connection for tinnitus is remanded to afford the Veteran an additional examination to determine the nature and etiology of his tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his tinnitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In offering the opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to the onset and continuity of symptoms since service.  In addition, the examiner is requested to reconcile the findings with the July and August 2008 VA medical opinions of record.  The examiner should also discuss the findings in service treatment records.  A complete rationale for all opinions expressed should be provided.  The examiner is requested to opine as to:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was incurred in the Veteran's active service. 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was aggravated by the Veteran's active service. 
 
(c)  Whether the Veteran has otosclerosis, and if so, is that condition considered a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a defect is a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a disease is capable of improvement or deterioration.

(d)  If otosclerosis is diagnosed, whether the Veteran's otosclerosis was aggravated during his active duty service, resulting in his current tinnitus. 

(e)  Whether the Veteran's current tinnitus is an injury superimposed on his current otosclerosis.

(f)  If another etiology for the Veteran's tinnitus is appropriate, then the examiner should discuss that finding in detail.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



